UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2012 (Report No. 1) Commission File Number: 000-29742 Retalix Ltd. (Translation of registrant’s name into English) 10 Zarhin Street, Ra’anana 43000, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A CONTENTS This report on Form 6-K of the registrant consists of the following document, which is hereby attached hereto and incorporated by reference herein: Press Release: Retalix Schedules Date for Third Quarter Financial Results and Conference Call, dated November 5, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RETALIX LTD. Date: November 5, 2012 By: /s/ Sarit Sagiv Sarit Sagiv Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release: Retalix Schedules Date for Third Quarter Financial Results and Conference Call, dated November 5, 2012.
